MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                               FILED
court except for the purpose of establishing                       May 16 2017, 11:21 am
the defense of res judicata, collateral                                 CLERK
estoppel, or the law of the case.                                   Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ellen F. Hurley                                         Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General
Indianapolis, Indiana
                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Anthony Hudgins,                                        May 16, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1612-CR-2760
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Barbara Crawford,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49G09-1605-F6-20325



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2760 | May 16, 2017         Page 1 of 7
                                             Case Summary
[1]   Anthony Hudgins appeals his conviction, following a jury trial, for level 6

      felony strangulation. He asserts that the trial court abused its discretion in

      admitting evidence of uncharged acts of misconduct by him. Finding no abuse

      of discretion, we affirm.


                                 Facts and Procedural History
[2]   At around 9:00 p.m. on May 2, 2016, Savonna Sloan drove to her

      grandmother’s house to pick up some tuition money for college. When she

      arrived at the house, there was a trash can in the available parking space, so she

      exited her car to move the trash can. Sloan was on the phone with her

      boyfriend at the time and was annoyed that she had to move the trash can.

      Hudgins, her uncle, was sitting on the porch of the house and asked Sloan what

      she was doing. She explained to Hudgins that she needed to move the trash

      can, and then she returned to her car.


[3]   As Sloan parked her car, Hudgins “stormed” down the driveway and “began to

      bang” on the driver’s-side window of Sloan’s car. Tr. at 54. Sloan rolled down

      her window, and Hudgins repeatedly yelled at her that she was “being

      disrespectful, very disrespectful.” Id. He also started pulling on the door “as if

      he was trying to snatch the door open.” Id. Sloan exited the car and started to

      quickly walk up the driveway. Hudgins followed her and then started

      “point[ing] his finger in [her] face and he kept directing [her] to leave” because

      she was being “disrespectful.” Id. at 56. When Sloan attempted to go around


      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2760 | May 16, 2017   Page 2 of 7
      Hudgins, he pushed her and began to choke her by clasping his hands around

      her neck until she was unable to breathe. Sloan tried to fight off Hudgins, but

      he continued to choke her and pull her by the hair.


[4]   Hudgins choked Sloan for approximately thirty seconds. During that time, he

      also pulled out one of her braided hair extensions and slapped her face, causing

      her glasses to fall off. Sloan responded by slapping Hudgins. Hudgins then

      pushed Sloan against the neighbor’s fence. Sloan managed to get to the front

      door of her grandmother’s house as Hudgins continued to hold her by the neck

      and hair. She banged on the door with her foot and screamed, “[H]elp,

      grandma please help.” Id. at 60. When Sloan’s cousin, Danny, opened the

      door, Hudgins released his grasp on Sloan’s hair, and Sloan ran past Danny

      into the house. Sloan held her throat, struggled to breathe, and gagged. She

      cried and exclaimed to Danny that Hudgins “tried to choke me out.” Id. at 82.

      Sloan reached the bedroom where her mother and grandmother were, and

      vomited on the rug and then again in the wastebasket. Sloan’s grandmother

      went to speak to Hudgins, and he exclaimed, “[T]hat bitch hit me. That bitch

      hit me. She was being disrespectful.” Id. at 61-62. Hudgins later admitted to

      Danny that he tried to block Sloan from coming into the house and that he had

      grabbed and choked her. The next morning, Sloan called the police and

      reported the attack.


[5]   The State charged Hudgins with level 6 felony strangulation. Prior to trial,

      Hudgins filed a motion in limine to prohibit the State from “mentioning any

      and all acts, other than those specifically mentioned in the charging information

      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2760 | May 16, 2017   Page 3 of 7
      in the above-captioned matter.” Appellant’s App. Vol. 2 at 53. The court took

      the matter under advisement until trial. Prior to the start of trial, Hudgins

      argued that the State should not be allowed to introduce evidence regarding his

      uncharged acts of battery against Sloan, specifically that he pulled her hair and

      slapped her face. The State countered that the evidence was admissible because

      the uncharged acts were part of a continuing act and occurred at the same time

      as the strangulation. The trial court denied the motion in limine and ruled that

      the evidence was admissible.


[6]   During Sloan’s trial testimony regarding Hudgins pulling her hair and slapping

      her face, Hudgins objected to the admissibility of the evidence, and the trial

      court overruled the objection. Hudgins also objected to the admission of a

      photograph of the braid that Hudgins had allegedly ripped out of Sloan’s hair,

      and to the admission of the recording of Sloan’s 911 call during which she

      stated that she wished to press charges against Hudgins for “assault and

      battery” and stated that Hudgins had pulled her hair to the point where one of

      her braids ripped out. Tr. at 63, 65-66; State’s Ex. 4, 5. The trial court

      overruled the objections.


[7]   The jury found Hudgins guilty of level 6 felony strangulation as charged.

      Following a hearing, the trial court imposed a sentence of 545 days, with 365

      days to be served on home detention and 180 days suspended to probation.

      This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2760 | May 16, 2017   Page 4 of 7
                                      Discussion and Decision
[8]    Hudgins challenges the trial court’s admission of evidence. The appellate court

       affords the trial court wide discretion in ruling on the admissibility of evidence.

       Nicholson v. State, 963 N.E.2d 1096, 1099 (Ind. 2012). “We review evidentiary

       decisions for abuse of discretion and reverse only when the decision is clearly

       against the logic and effect of the facts and circumstances.” Id.


[9]    Hudgins argues that evidence that he pulled Sloan’s hair and slapped her face

       was inadmissible pursuant to Indiana Evidence Rule 404(b)(1), which provides

       that “[e]vidence of a crime, wrong, or other act is not admissible to prove a

       person’s character in order to show that on a particular occasion the person

       acted in accordance with the character.” Such evidence may, however, be

       admissible for other purposes, “such as proving motive, opportunity, intent,

       preparation, plan, knowledge, identity, absence of mistake, or lack of accident

       .…” Ind. Evidence Rule 404(b)(2). “The rationale behind Rule 404(b) is that

       the jury is precluded from making the forbidden inference that the defendant

       had a criminal propensity and therefore engaged in the charged conduct.” Kyle

       v. State, 54 N.E.3d 439, 444 (Ind. Ct. App. 2016).


[10]   However, our supreme court has determined that Rule 404(b) does not bar the

       admission of evidence of uncharged criminal acts that are “intrinsic” to the

       charged offense. Lee v. State, 689 N.E.2d 435, 439 (Ind. 1997). “‘Intrinsic,’ in

       this context, refers to those offenses occurring at the same time and under the

       same circumstances as the crimes charged.” Kyle, 54 N.E.3d at 444 (quoting


       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2760 | May 16, 2017   Page 5 of 7
       Cowan v. State, 783 N.E.2d 1270, 1275 (Ind. Ct. App. 2003)). “By contrast, the

       paradigm of inadmissible evidence under Rule 404(b) is a crime committed on

       another day in another place, evidence whose only purpose is to prove the

       defendant is a person who commits crimes.” Wages v. State, 863 N.E.2d 408,

       411 (Ind. Ct. App. 2007). “Evidence of happenings near in time and place that

       complete the story of the crime is admissible even if it tends to establish the

       commission of other crimes not included among those being prosecuted.” Id.

       (quoting Bocko v. State, 769 N.E.2d 658, 664-65 (Ind. Ct. App. 2002), trans.

       denied).


[11]   Here, evidence that Hudgins pulled Sloan’s hair and slapped her face during the

       same confrontation in which he choked and strangled her was intrinsic to the

       charged offense. Indeed, the evidence completed the story of the crime and

       explained to the jury Hudgins’s motive and intent. Thus, the admission of the

       evidence was not barred by Rule 404(b).


[12]   Still, the admissibility of intrinsic evidence depends on the balance between the

       probative value of the evidence and the risk of unfair prejudice. Kyle, 54
N.E.3d at 444; see also Ind. Evidence Rule 403.1 Evidence is “probative” if it is

       “relevant,” Shane v. State, 716 N.E.2d 391, 398 (Ind. 1999), and evidence is

       “relevant” if it has “any tendency to make a fact more or less probable than it

       would be without the evidence” and “the fact is of consequence in determining


       1
        Indiana Evidence Rule 403 permits the trial court to exclude relevant evidence “if its probative value is
       substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,
       misleading the jury, undue delay, or needlessly presenting cumulative evidence.”

       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2760 | May 16, 2017                Page 6 of 7
       the action.” Ind. Evidence Rule 401. The risk of unfair prejudice depends on

       “the capacity of the evidence to persuade by illegitimate means, or the tendency

       of the evidence to suggest decision on an improper basis.” Camm v. State, 908
N.E.2d 215, 224 (Ind. 2009). Trial courts are given wide latitude in weighing

       probative value against prejudicial effect, and that decision is reviewed for an

       abuse of discretion. Patton v. State, 725 N.E.2d 462, 464 (Ind. Ct. App. 2000).


[13]   The evidence concerning Hudgins’s acts that occurred simultaneously with the

       strangulation was highly probative and completed the story of the crime of

       which Hudgins was charged. Other than his erroneous assertion that the

       evidence was inadmissible pursuant to Rule 404(b) because it tended to suggest

       his criminal propensity, Hudgins makes no specific argument as to the capacity

       of the evidence to persuade by illegitimate means or its tendency to suggest a

       decision on an improper basis, and we discern no such risk. The trial court did

       not abuse its discretion in admitting the challenged evidence. Therefore, we

       affirm Hudgins’s conviction.


[14]   Affirmed.


       Baker, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2760 | May 16, 2017   Page 7 of 7